*49The opinion of the court was delivered by
PieRPoint, Ch. J.
The constitutionality of the law of congress making- Treasury notes a legal tender, has not been discussed to any considerable extent on either side, in the argument of this case; the plaintiff basing his right to recover mainly upon another ground, but as the constitutionality of the law is not conceded, it becomes necessary for us to pass upon it.
It will not be expected, on so slight an examination, and discussion, as counsel have seen fit to bestow upon it, that I shall enter into any lengthy consideration of the reasons upon which our deeission of the question is based.
The question has been repeatedly raised before the judicial tribunals of the neighboring states; it has been learnedly discussed and fully considered before and by those tribunals ; it has also been extensively discussed by eminent jurists outside of the courts. The result has been, almost uniformly, decisions and conclusions in favor of the constitutionality of the law.
In view of these decisions, the importance of the question, the magnitude of the interests to be affected, the reasons and necessities that led to its enactment, we should feel strongly impelled to sustain the law even if we had doubts in regard to it.
We shall therefore hold the law to be constitutional until the question shall be finally settled by the supreme court of the United States.
It is however insisted by the plaintiff, that conceding the law of the United States to be constitutional, ho is entitled to recover in this case under the statute law of this state.
By the statute that was in force at the time when the bills were presented by the plaintiff, it was provided that if the officers of any bank shall refuse or delay payment in gold or silver, of any bill or note presented for payment, the said bank shall be liable to pay the holder of such bill or note, as damages, at the rate of twelve, per cent, a year, etc.
It may be observed that it was not the object of this statute to declare in what currency the banks should redeem their bills, as the statute did not change the law in that respect. The banks were before *50bound to redeem tbeir bills in gold or silver, just as all persons were bound to pay tbeir debts in gold or silver if required.
Tbe object of tbe law was to compel tlie banks to redeem tbeir bills, by creating a liability in case of tbeir-refusal, tliat should make it for their interest to do so. And the effect of the law would have been precisely tbe same if the words “ in gold or silver ” bad been omitted. Those words were inserted in tbe statute undoubtedly because gold or silver was the only currency with which, at that time, a money debt could be legally paid without the assent of the creditor. It evidently was not the intention of the legislature to place the banks upon any other footing in regard to the redemption of their bills, than that on which all debtors stood, as to the payment of their debts, and that is, that they shall pay their debts in the established legal currency of the country.
When congress, by law, declares that Treasury notes shall be a legal currency, and in the payment of all debts the equivalent of gold and silver then a payment or tender of payment in such notes must be legally regarded the same as though made in gold or silver, and the effect upon the rights of the parties the same.
There is nothing in the law of congress upon which a distinction can be based between the note of a banking corporation and the note of an individual; neither is there anything in the nature of the case that should make a difference. The bank note, it is true, passes in the ordinary transactions of life as a substitute for money, but this does not result from any difference in the legal nature of the obligation, but from the confidence the public have in the solvency of the maker, and the convenient form for circulation in which they are got up. And there seem to be no considerations of public policy that require a distinction to be made, but rather the reverse.
Judgment of county- court affirmed.